[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               February 2, 2007
                              No. 06-13672                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00517-CR-T-17EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALEJANDRO HOWARD,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 2, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Alejandro Howard appeals the concurrent 135-month sentences he received
following pleas of guilty to conspiracy to possess with intent to distribute and

possession with intent to distribute cocaine while aboard a vessel subject to the

jurisdiction of the United States.1 He asks that we vacate his sentences and remand

the case for resentencing on the grounds that (1) the district court, in calculating his

sentencing range, misapplied United States Sentencing Guideline § 3B1.2 by

improperly denying him a mitigating-role reduction; and (2) his sentence was

unreasonable because the district court did not adequately consider the relevant 18

U.S.C. § 3553(a) factors.

                                                  I.

      Howard was one of four crew members on board a vessel that was caught by

the United States Coast Guard south of Jamaica with 1,832 kilograms of cocaine.

Howard claims (1) that he was simply a crew member; (2) he had no ownership

interest in this substantial amount of drugs he was transporting, and he did not

organize the venture; (3) there were more individuals than just the crew that

participated in the drug smuggling; and (4) there was a captain on the vessel that

was more culpable than him. He contends that these facts demonstrate that he was

merely a pawn in the transportation of the drugs and, thus, that he should be

granted a mitigating-role reduction.



      1
          46 App. U.S.C., §§ 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii).

                                                  2
      We review a district court’s determination of a defendant’s entitlement to a

role reduction for clear error. United States v. Rodriguez De Varon, 175 F.3d 930,

937 (11th Cir. 1999). The defendant bears the burden of proving, by a

preponderance of the evidence, that he is entitled to a mitigating-role reduction. Id.

at 939.

      To determine whether a minor-role reduction applies, a district court first

should measure the defendant’s role against the relevant conduct for which the

defendant has been held accountable. Id. at 940-41. This requires the district court

to assess all probative facts of the defendant’s role in his relevant conduct. Id. at

943. In cases where the defendant is a drug courier, relevant factual considerations

include, but are not limited to: (1) the amount of drugs; (2) the fair market value of

the drugs; (3) the amount to be paid to the courier; (4) the defendant’s equity

interest in the drugs; (5) the defendant’s role in planning the criminal scheme; and

(6) the defendant’s role in distribution. Id. at 945. The amount of drugs, in

particular, is a material consideration in assessing the defendant’s role, and “may

be dispositive–in and of itself–in the extreme case.” Id. at 943. Further, “when a

drug courier’s relevant conduct is limited to [his] own act of importation, a district

court may legitimately conclude that the courier played an important or essential

role in the importation of those drugs.” Id. at 942-43.



                                           3
      We agree with the district court that Howard failed to carry his burden under

§ 3B1.2. It is clear that his role in the offense was identical to the conduct for

which he was held accountable, and he did not show that he was substantially less

capable than other participants involved in the conspiracy. Howard was held

accountable only for the 1,832 kilograms of cocaine that he helped to transport, a

substantial amount of drugs. His role was not minor in the relevant conduct of

possession and conspiracy to possess with intent to distribute five kilograms of

cocaine. Although there was a captain on board who may have played a more

significant role, Howard brought forth no evidence at the sentencing hearing that

the other crew members on board were more involved in the venture than he was.

                                           II.

      Howard next argues that his 135-month sentence was unreasonable because

the district court did not adequately consider the relevant 18 U.S.C. § 3553(a)

factors, as required by the Supreme Court’s decision in United States v. Booker,

543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). He argues that he

presented the district court with § 3553(a) factors, which the district court

summarily addressed by stating that the sentence imposed was reasonable. He

argues that the district court’s failure either to discuss the factors that he presented

or to elaborate on the § 3553(a) factors it considered suggested that the district



                                            4
court arbitrarily rejected the factors or did not adequately consider them. He

claims that the district court only considered the guidelines in fashioning his

sentence.

       Generally, pursuant to the Supreme Court’s instructions in Booker, we

review a district court’s sentence, imposed after consulting the guidelines and

considering the factors set forth at § 3553(a), for reasonableness.2 United States v.

Williams, 435 F.3d 1350, 1353 (11th Cir. 2006). In sentencing a defendant, the

factors that a district court should consider include: (1) the nature and

circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, afford adequate deterrence, protect the public, and provide

needed correctional treatment; (4) the applicable guideline range; (5) the pertinent

Sentencing Commission policy statements; and (6) the need to avoid unwarranted

sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7). A district court need not

explicitly consider every single § 3553(a) factor in order for the sentence to be

reasonable. See United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005). In

fact, “an acknowledgment by the district court that it has considered the


       2
          The government argues that, because Howard did not object to the district court’s
failure to consider adequately the § 3553(a) factors below, we should review his reasonableness
argument for plain error. Because Howard’s argument fails under the more deferential
reasonableness standard, we need not address this issue.

                                               5
defendant's arguments and the factors in section 3553(a) is sufficient under

Booker.” United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Further,

although there is no per se presumption that a sentence within the guideline range

is reasonable, “[r]eview for reasonableness is deferential . . . and when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” Id. at 787-88.

      The record reflects that the district court adequately and properly considered

the § 3533(a) factors and, thus, complied with Booker. Before imposing the

sentence, the district court heard Howard’s arguments in mitigation and then

sentenced him to 135 months’ imprisonment, which was at the low end of his

guideline range. The district court explicitly acknowledged that it had considered

the advisory guidelines and the § 3553(a) factors in determining that the sentence

was sufficient but not greater than necessary to comply with the statutory purposes

of sentencing. And as we stated in Scott, 426 F.3d at 1330, the district court was

not required to discuss each of the § 3553(a) factors.

      We find that (1) the district court did not clearly err in denying Howard’s

request for a § 3B1.2 mitigating-role reduction, and (2) the imposition of Howard’s

sentence reflected consideration of the § 3553(a) factors, and Howard’s sentence

was not unreasonable. Accordingly, we affirm.

      AFFIRMED.

                                           6